DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ridge formation” of claim 6; the “corresponding recess” of claim 8 (what applicant discloses as “slot 22” in figure 8 is depicted as a projection, not a recess); the “recess” of claim 9; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 depends from itself.  Examiner assumes applicant intends to depend claim 11 from claim 1.  
Claim 12 depends from claim 1 while claiming “the pair of collars”, which is previously claimed in claim 11.  Examiner assumes claim 12 depends from claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, applicant claims structures of the inner surface of the channel, and that the structure of the inner lining engages the inner surface of the channel.  However, claim 8 depends from claim 4, which requires the resilient lining in ONLY the slot, and not in the channel.  Examiner is unsure if applicant’s structure is properly claimed, if claim 8 depends from the correct claim, or if the scope of the terms in claim 8 are correct.  Examiner requests clarification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 13-14 are rejected under 35 U.S.C. 102a1 as being anticipated by 2015/0089975 Paleschuck.
Regarding claim 1, Paleschuck discloses an ornamental component 10 for a bracelet and/or necklace that comprises an elongate member (strand 18), said ornamental component comprising: 
a housing; a channel 12 passing through the housing for supporting the elongate member (as shown in figure 1), the channel having an axis; and 
a single slot 14 within the housing for the elongate member to gain access to and from the channel [0030], the slot 14 being configured to be substantially parallel to the axis of the channel (as shown in figures 1-3) and passing right through a wall of the housing to the channel 12 (as shown in figures 1-3); 
wherein the channel and the slot provide a cut-out that creates a substantially C-shaped housing (as shown in figures 2-3), wherein the slot is configured to resist but allow the passing of the elongate member into the channel (configured to resist with “raised portions or textured or gripping projections” that still “facilitates insertion of a cord into the slot” [0031]).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in 

Regarding claim 2, Paleschuck discloses an ornamental component according to claim 1, wherein the channel 12 includes a resilient lining (“surfaces of through bore 12 may comprise or be fabricated…from a material having generally softer or stickier or grippier properties than the material forming other portions of the object” [0028]).

Regarding claim 3, Paleschuck discloses an ornamental component according to claim 2, wherein the resilient lining [0028] includes at least one protrusion (“surface discontinuities or raised portions” [0028]), wherein the at least one protrusion prevents movement of the elongate member passing through the channel (“prohibit substantial sliding…without user manipulation” [0028]).

Regarding claim 4, Paleschuck discloses an ornamental component according to claim 1, wherein the slot 14 includes a resilient lining (“surfaces forming slot 14…may be rough or have surface discontinuities or raised portions or textured or gripping projections” [0031]).

Regarding claim 5, Paleschuck discloses an ornamental component according to claim 4, wherein the resilient lining (of the slot 14) includes at least one protrusion (“raised portions” [0031]), wherein the at least one protrusion prevents movement of the elongate member passing through the channel (change in diameter at the protrusion discussed in [0032]).

Regarding claim 6, Paleschuck discloses an ornamental component according to claim 5, wherein the protrusion comprises a ridge formation (diameter of the slot 14 is narrower than the diameter of the channel 12, shown in figures 2 and 3, and therefore causes a “ridge formation” on either side of the opening of the slot into the channel 12).

Regarding claim 7, Paleschuck discloses an ornamental component according to claim 4, wherein the resilient lining comprises an elastomer, like those listed in [0048].  Examiner contends that the materials listed in [0048] apply to both the structure of the housing and the structure of the lining, since some materials have “texture” or be “rougher” than the other materials listed, and meet the disclosure of Paleschuck.  


Regarding claim 9, Paleschuck discloses an ornamental component according to claim 1, wherein the housing 10 comprises at least one recess (“indicia…may be inset with respect to an exterior surface of the object” [0033]) within an exterior surface thereof, the at least one recess being configured to support an ornamental element (“indicia” [0033]).

Regarding claim 13, Paleschuck discloses an ornamental component according to claim 1, wherein the housing comprises a material [0048] selected from the group metal, polymer, and elastomer.  Examiner contends that the materials listed in [0048] apply to both the structure of the housing and the structure of the lining, since some materials have “texture” or be “rougher” than the other materials listed, and meet the disclosure of Paleschuck.  

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paleschuck as applied to claim 9 above, and further in view of 2014/0083136 Kruse.
Regarding claim 10, Paleschuck discloses an ornamental component according to claim 9, wherein the ornamental element (“indicia”) comprises one or more materials, but does not disclose the materials. 
Kruse discloses a similar charm having indicia, the indicia is made of gold ([0004]) for a “trophy type award”.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different material of the indicia of Paleschuck, using the material of gold for “trophy type” insignias, as suggested by Kruse.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

s 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paleschuck as applied to claims 1 and 4 above, and further in view of 3273278 Lynch.
Regarding claim 8, Paleschuck discloses an ornamental component according to claim 4, but does not detail the structure of the resilient lining within the channel, please see 112b rejection above.  
Lynch discloses a similar device wherein the resilient lining (“core may be made of any conventional resilient, plastic material” column 1, line 59) includes at least one housing engaging projection 23 on an exterior surface (exterior surface of the lining figure 2), and the housing 10 incorporates at least one corresponding recess (figure 7) within which the housing engaging projection can be secured.
It would have been obvious to one of ordinary skill in the art at the time of the invention to insert the known resilient lining desired in Paleschuck in the old and well-known manner of Lynch.  Examiner contends that these without the known manner of attachment in Paleschuck, it would be obvious to one of ordinary skill in the art of resilient inserts within a plastic housing with a slit, which allows a cord to be inserted through the slit into the axial channel, as both Lynch of Paleschuck are of similar device.  Examiner contends that this would result in the structure of Paleschuck with the lining, with the specific structure claimed by applicant. 

Regarding claim 11, Paleschuck discloses an ornamental component according to claim (assumed to be claim 1), but does not disclose the use of a pair of collars.  
Lynch discloses a similar device having a pair of collars (26 and 38), wherein each collar is configured to be mounted to an exterior surface of the housing at either end of the channel (as shown in figures 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to insert the known resilient lining desired in Paleschuck in the old and well-known manner of Lynch.  

Regarding claim 12, Paleschuck discloses an ornamental component according to (assumed to be claim 11), wherein the pair of collars (of Lynch) are configured to interconnect with one another within the channel (they contact each other via the elongated tube 20, as shown in figure 5 and 6).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 2015/0055440 Hembo, in view of Paleschuck, in further view of 2016/0037870 Perkins.
Regarding claim 15, Hembo discloses an article of jewelry (watch) that comprises an elongate member (18, 20) having first and second opposable ends to be releasably joined together (using locking parts 22, 24), the article of jewelry incorporating at least one ornamental component (charms, figures 1-3), and further incorporating a clasp (“t-shaped strap or cord connector” abstract).  
Hembo does not disclose that the watch includes the use of the charm of claim 1, or the specific clasp as claimed.  
Paleschuck discloses the charm of claim 1.
Perkins discloses a clasp (for a watch, [0212] figure 4b) comprising: a female end component 300 for securing to a first end of the elongate member, the female end component incorporating a single first push- button fastening means 330; and 
a male end component 205 for securing to a second end of the elongate member and configured to be releasably secured within the female end component, the male end component incorporating a configured to be operated by an engaging portion of the first push-button fastening means 345, wherein: 
the first push-button fastening means 330 and second push-button fastening means 345 form a single push-button fastening means within the clasp in such a way that the engaging portion of the first push- button fastening means is movable between a locked position (figure 14a) in which disengagement of said male end component from said female end component is prevented and an unlocked position (figure 14b) in which disengagement of said male end component from said female end component is allowed; and 
depressing the single push-button fastening means detaches the male end component from the female end component (figure 20 as described).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the watch clasp of Perkins in place of the watch clasp in Hembo, as these are considered known equivalent watch clasps.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner suggests claiming the structure of the collars AND the lining detailed in applicant’s figure 8 to further prosecution.  Examiner further notes that the structure of the clasp was allowed in applicant’s parent case 16/335544; examiner has assumed the intent of the instant application is the structure of the bead.  
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY M MORGAN/Primary Examiner, Art Unit 3677